DETAILED ACTION
1.    	This action is responsive to the board decision filed on 18 January 2019, with acknowledgement of an original application filed on 17 July 2017.
Status of Claims
2.    	Claims 1-18 and 20-21 are pending in this application.
Allowable Subject Matter
3.	Claims 1-18 and 20-21 are allowed over the Prior Art of record.
4.        	The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Lopatic (U.S. No. 2009/0187995
A1), Williams (U.S. No. 2012/0084393 A1), and Havlik (U.S. 8,799,243) which teach the claimed invention however fails to disclose the limitations of identify one or more license rules stored at the license management system that specify criteria for automatically assigning software licenses in the set of software licenses to users within the organization, including identifying at least one particular license rule that specifies one or more user roles that must be matched for the particular license rule to apply to a user; identify a particular user within the organization to which the license rule applies, based at least on determining that a role of the particular user matches the one or more user roles specified by the particular license rule; that the instant system and method uses as claimed in independent claims 1, 11, and 20.  
Hence the prior art of record fails to teach the invention as set forth in claims 1-18 and 20-21 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached on Monday-Friday, 9:00am-6:00pm., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, JEFFREY PWU can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                              
.